    Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 1 of 12 PageID #:1083




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LAWONDA P.,
                                                          Case No. 20-cv-2573
                Plaintiff,
        v.                                                Magistrate Judge Sunil R. Harjani

KILOLO KIJAKAZI,
Acting Commissioner of
Social Security,

                Defendant.

                             MEMORANDUM OPINION AND ORDER
        Plaintiff Lawonda P. 1 seeks judicial review of the final decision of the Commissioner of

Social Security denying her application for Disability Insurance Benefits. Lawonda asks the Court

to reverse and remand the ALJ’s decision, and the Commissioner moves for its affirmance. For

the reasons set forth below, the ALJ’s decision is reversed and this case is remanded for further

proceedings consistent with this Memorandum Opinion and Order.

                                          I. BACKGROUND
        Lawonda worked as an insurance manager and agent until March 2017, when she was in

an automobile accident. (R. 244, 294). Lawonda presented to the emergency room with pain in

her right arm and leg, as well as her neck and upper back. Id. at 294. A CT scan of Lawonda’s

cervical spine showed uncovertebral joint disease with mild right and severe left neural foraminal

stenoses; Lawonda was diagnosed with cervicalgia and acute thoracic back pain. Id. at 295-96.

Subsequently, Lawonda’s doctors opined that she had cervical spine radiculopathy and lumbar

radiculopathy. Id. at 392, 612, 540, 966. In addition to her back injuries, Lawonda was found to


1
 Pursuant to Northern District of Illinois Internal Operating Procedure 22, the Court refers to Plaintiff by
her first name and the first initial of her last name or alternatively, by first name.
   Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 2 of 12 PageID #:1084




suffer from adjustment disorder with mixed anxiety and depressed mood, chronic foot pain, and

fibromyalgia. Id. at 713, 721, 920. Lawonda’s treatment of her conditions included office visits,

physical therapy, the obtaining of medical imaging scans, psychotherapy, and the use of

prescription medication, such as gabapentin and duloxetine. See, e.g., id. at 338-39, 391-92, 422-

23, 609-13, 665-70, 837.

       Lawonda applied for disability insurance benefits in July 2017, alleging disability

beginning March 9, 2017. (R. 211). Lawonda’s claim was initially denied on October 11, 2017,

and upon reconsideration on March 16, 2018. Id. at 118, 133. Upon Lawonda’s written request

for a hearing, she appeared and testified at a hearing held on October 9, 2018 before ALJ Deborah

Ellis. Id. at 36-105. At the hearing, the ALJ heard testimony from Lawonda and a vocational

expert, Heather Mueller. Id.

       On March 6, 2019, the ALJ issued a decision denying Lawonda’s application for disability

benefits. (R. 15-31). The opinion followed the required five-step evaluation process. 20 C.F.R.

§§ 404.1520. At step one, the ALJ found that Lawonda had not engaged in substantial gainful

activity since March 9, 2017, the alleged onset date. Id. at 18. At step two, the ALJ found that

Lawonda had the severe impairments of degenerative disc disease of the cervical spine and

degenerative disc disease of the thoracic spine. Id. At step three, the ALJ determined that Lawonda

did not have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R.

§§ 404.1520(d), 404.1525, 404.1526, 404.1526). Id. at 22.

       The ALJ then concluded that Lawonda retained the residual functional capacity (“RFC”)

to perform light work as defined in 20 C.F.R. § 404.1567(b), except:

               the claimant must never climb ladders, ropes, or scaffolds. She can
               frequently balance, stoop, kneel, crouch, and crawl. The claimant's


                                                2
   Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 3 of 12 PageID #:1085




               far visual acuity is limited to 20/50 bilaterally. She must avoid
               concentrated exposure to vibration, unprotected heights, and
               moving mechanical parts. The claimant, if necessary, may stand,
               stretch, and move around at the workstation each hour. She will be
               off task up to 15% of the workday. The claimant would be expected
               to absent about one (1) day per month.

(R. 22-23). Based on this RFC, the ALJ determined at step four that Lawonda could perform her

past relevant work as an underwriter and as an insurance agent/administrative clerk (a composite

job). Id. at 29. Because of this determination, the ALJ found that Lawonda was not disabled. Id.

at 30. The Appeals Council denied Lawonda’s request for review on February 28, 2020, leaving

the ALJ’s decision as the final decision of the Commissioner. Id. at 1; McHenry v. Berryhill, 911

F.3d 866, 871 (7th Cir. 2018).

                                         II. DISCUSSION

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To determine whether

a claimant is disabled, the ALJ conducts a five-step inquiry: (1) whether the claimant is currently

unemployed; (2) whether the claimant has a severe impairment; (3) whether the claimant’s

impairment meets or equals any of the listings found in the regulations, see 20 C.F.R. § 404, Subpt.

P, App. 1 (2004); (4) whether the claimant is unable to perform her former occupation; and (5)

whether the claimant is unable to perform any other available work in light of her age, education,

and work experience. 20 C.F.R. § 404.1520(a)(4); Clifford v. Apfel, 227 F.3d 863, 868 (7th

Cir. 2000). These steps are to be performed sequentially. 20 C.F.R. § 404.1520(a)(4). “An

affirmative answer leads either to the next step, or, on Steps 3 and 5, to a finding that the claimant

is disabled. A negative answer at any point, other than Step 3, ends the inquiry and leads to a


                                                  3
      Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 4 of 12 PageID #:1086




determination that a claimant is not disabled.” Clifford, 227 F.3d at 868 (quoting Zalewski v.

Heckler, 760 F.2d 160, 162 n.2 (7th Cir. 1985)).

          Judicial review of the ALJ’s decision is limited to determining whether the ALJ’s findings

are supported by substantial evidence or based upon a legal error. Steele v. Barnhart, 290 F.3d

936, 940 (7th Cir. 2002). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971). “Although this standard is generous, it is not entirely uncritical.” Steele, 290 F.3d

940. Where the Commissioner’s decision “lacks evidentiary support or is so poorly articulated as

to prevent meaningful review, the case must be remanded.” Id.

          The ALJ found Lawonda not disabled at step four of the sequential analysis because she

retains the RFC to perform her past relevant work as an insurance underwriter and the composite

job of insurance agent and administrative clerk, both skilled jobs. Lawonda argues that the ALJ’s

mental RFC is erroneous in this case, due to the ALJ’s failure to accommodate the mild limitations

found in step two, as well as the ALJ’s failure to provide the requisite accurate and logical bridge

for the mental RFC. Doc. [22] at 10-11. The Court agrees. 2 Accordingly, for the reasons discussed

below, the ALJ’s decision must be reversed.

          If a claimant “has a medically determinable mental impairment, then the ALJ must

document that finding and rate the degree of functional limitation in four broad areas,” which

includes the category of “concentration, persistence, or pace.” Craft v. Astrue, 539 F.3d 668, 674

(7th Cir. 2008) (citing 20 C.F.R. § 404.1520a(c)(3)). The ALJ will rate a claimant’s degree of

limitation in the four broad areas according to the following five-point scale: “[n]one, mild,

moderate, marked, and extreme.” 20 C.F.R. § 404.1520a(c)(4). If the ALJ rates a limitation as



2
    Because the Court remands on this basis, the Court does not address Lawonda’s other arguments.

                                                     4
   Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 5 of 12 PageID #:1087




“none” or “mild,” the ALJ will “generally conclude that [a claimant’s] impairment(s) is not severe,

unless the evidence otherwise indicates that there is more than a minimal limitation in [the

claimant’s] ability to do basic work activities[.]” 20 C.F.R. § 404.1520a(d)(1).

       However, the ALJ “must remember that the limitations identified in the ‘paragraph B’ and

‘paragraph C’ criteria are not an RFC assessment[.]” SSR 96-8p, 1996 WL 374184, at *4 (July 2,

1996). Rather, “[t]he mental RFC assessment used at steps 4 and 5 of the sequential evaluation

process requires a more detailed assessment by itemizing various functions contained in the broad

categories found in paragraphs B and C of the adult mental disorders listings in 12.00 of the Listing

of Impairments, and summarized on the [Psychiatric Review Technique Form].” Id. In addition,

when crafting a mental RFC, the ALJ must consider the impact of both a claimant’s severe and

non-severe impairments. Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009); Murphy v. Colvin,

759 F.3d 811, 820 (7th Cir. 2014) (citation omitted) (“An RFC determination must account for all

impairments, even those that are not severe in isolation.”); 20 C.F.R. § 404.1545(a)(2). Finally,

“both the hypothetical posed to the VE and the ALJ’s RFC assessment must incorporate all of the

claimant’s limitations supported by the medical record.” Yurt v. Colvin, 758 F.3d 850, 857 (7th

Cir. 2014) (citations omitted).

       At step two, the ALJ concluded that Lawonda had mild limitations in her ability to interact

with others and in her ability to concentrate, persist, or maintain pace. (R. 18). The ALJ then listed

some of Lawonda’s medical history, mentioned Lawonda’s testimony regarding her daily

activities, and found that “[b]ecause the claimant’s medically determinable mental impairment

causes no more than ‘mild’ limitation in any of the functional areas, it is non-severe.” Id. at 19

(citing 20 C.F.R. § 404.1520a(d)(1)). Next, the ALJ acknowledged that her step two findings did

not constitute a mental RFC assessment, and that such an assessment “requires a more detailed



                                                  5
      Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 6 of 12 PageID #:1088




assessment[.]” Id. at 19 (citing SSR 96-8p). The ALJ previewed that a subsequent RFC assessment

would “reflect[] the degree of limitation . . . found in the ‘Paragraph B’ mental function analysis.”

Id.

         Yet, that subsequent RFC analysis never came. The ALJ crafted an RFC that did not

include any mental health limitations, and without discussing Lawonda’s mental health issues in

the RFC analysis. 3 The ALJ did not assess Lawonda’s adjustment disorder, her depression and

anxiety symptoms, or the concentrations and drowsiness side effects caused by her prescription

medications. Nor did the ALJ determine how Lawonda’s impairments in interacting with others

or in concentrating, persisting, and maintaining pace could have impacted her ability to sustain

full-time work. Instead, the ALJ’s RFC analysis appears to be only a physical RFC assessment.4

The ALJ thus erred because she had a duty to assess Lawonda’s residual functional capacity with

respect to all of Lawonda’s impairments, even the non-severe ones. The ALJ, moreover, failed to

build the requisite accurate and logical bridge from the evidence concerning Lawonda’s mental

impairments to her selected RFC, which omitted mental health restrictions. See Simon-Leveque v.

Colvin, 229 F. Supp. 3d 778, 787 (N.D. Ill. Jan. 17, 2017) (citation omitted) (emphasis in original)

(“While a mild, or even a moderate, limitation in an area of mental functioning does not necessarily

prevent an individual from securing gainful employment, the ALJ must still affirmatively evaluate

the effect such mild limitations have on the claimant’s RFC.”).


3
  While the ALJ’s RFC allowed Lawonda to be off task for 15% of the day with one absence per month,
those restrictions were included to accommodate Lawonda’s pain and physical impairments. (R. 28).
4
  By the Court’s review, the only mention of Lawonda’s mental health issues in the RFC analysis consisted
of the ALJ’s summary of some of Dr. Sigamony’s opinions on Lawonda’s attention and concentration
impairments. (See R. 28-29). But even that summary failed to reveal a mental RFC analysis, because the
ALJ’s discounting of Dr. Sigamony’s opinions was vague and non-specific. The ALJ appeared to take
issue with Dr. Sigamony’s opinions regarding Lawonda’s physical pain and fibromyalgia but did not
specifically weigh any of Dr. Sigamony’s opinions concerning attention, concentration, and ability to
maintain pace.

                                                   6
    Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 7 of 12 PageID #:1089




        The Commissioner argues that a fair reading of the ALJ’s decision shows why the ALJ

chose not to include mental health restrictions in the RFC. Doc. [24] at 6-8. According to the

Commissioner, the ALJ’s “analysis of the mental health records in relation to steps two and three

and her conclusion that the evidence did not support further limitations than those accommodated

in her RFC finding sufficiently expresses her reasonable rationale that [Lawonda’s] slight

difficulties did not affect her ability to work.” Id. at 7-8. The Court disagrees. While the Court

generally reads the ALJ’s decision as a whole, see Rice v. Barnhart, 384 F.3d 363, 370 n.5 (7th Cir.

2004), the ALJ here explicitly stated that the step two analysis did not constitute a mental RFC

assessment. (R. 19).

        Even if the Court were to ignore the ALJ’s words and attempt to substitute the ALJ’s step

two findings for a mental RFC analysis, that analysis would still be problematic. To begin, the

ALJ’s step two “analysis,” as discussed above, is really just a recitation of some medical history,

and “summarizing a medical history is not the same thing as analyzing it, in order to build a logical

bridge from evidence to conclusion.” Chuk v. Colvin, No. 14 C 2525, 2015 WL 6687557, at *8

(N.D. Ill. Oct. 30, 2015) (citation omitted). The closest the ALJ came to analyzing Lawonda’s

mental health treatment history was in concluding that Lawonda’s records “reflect essentially

benign mental examinations.” 5 (R. 19). The ALJ subsequently listed observations that were

“consistently” noted by Lawonda’s doctors, such as normal mood and intact memory, and

observed that Lawonda “displayed no signs of depression, agitation, irritability or anxiety.” Id.


5
  The Commissioner avers that the ALJ found that Lawonda “improved with therapy and medication[.]”
Doc. [24] at 7. The Commissioner reads analysis into the ALJ’s passive summary of medical records that
is lacking in the ALJ’s decision. Under the Chenery doctrine, however, this Court reviews the case based
on the ALJ’s analysis, not the Commissioner’s supplemented version of the ALJ's assessment. See SEC v.
Chenery Corp., 318 U.S. 80, 87-88 (1943); Parker v. Astrue, 597 F.3d 920, 922 (7th Cir. 2010). At any
rate, the record does not support such an improvement conclusion, as Lawonda’s most recent mental health
examinations show that she continued to suffer from anxiety, depression, memory difficulties, and sleeping
problems. (R. 887, 908, 944).

                                                    7
   Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 8 of 12 PageID #:1090




However, the record does not support the ALJ’s conclusion. True, one consultative examiner

noted no signs of depression, agitation, irritability, or anxiety in September 2017, but that was

nearly a year before a psychiatrist diagnosed Lawonda with adjustment disorder with mixed

anxiety and depressed mood. Id. at 437, 721. After that diagnosis, Lawonda was treated on a

weekly basis by a psychiatrist who consistently noted Lawonda as having anxiety, irritability,

memory difficulties, sleeping problems, and depression symptoms. See, e.g., id. at 671, 711, 719,

731, 748, 779, 812, 835, 887. But the ALJ failed to address the more recent mental health

examinations that reflected Lawonda’s mental health impairments, opting instead to cherry-pick

the favorable mental health examinations conducted by non-specialists. Id. at 19 (citations

omitted). As a result, the ALJ’s step two “analysis”—more of a summary with an unsupported

“benign mental examinations” conclusion—fails to provide the requisite accurate and logical

bridge from the evidence of Lawonda’s mental health impairments to an RFC with no mental

health restrictions. See Fisher v. Berryhill, 760 Fed. Appx. 471, 476 (7th Cir. 2019) (explaining

that the “substantial evidence” standard requires the building of “a logical and accurate bridge

between the evidence and conclusion”).

       The absence of an accurate and logical bridge, furthermore, only presents half of the

problem here. The other half is the ALJ’s ultimate failure to accommodate Lawonda’s mild CPP

limitations. Courts in this Circuit have found that mild CPP limitations can impact a claimant’s

ability to perform past skilled work. See, e.g., Simon-Leveque, 229 F. Supp. 3d at 787-88

(explaining mild CPP limitation could impact claimant’s ability to perform skilled work as

brokerage clerk); President v. Berryhill, No. 17 C 4910, 2018 WL 4282053, at *3 (N.D. Ill. Sept.

7, 2018) (finding mild limitations in social functioning or in concentration, persistence, or pace

could affect claimant’s ability to perform semi-skilled work as information clerk); Hovi v. Colvin,



                                                8
    Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 9 of 12 PageID #:1091




No. 12-C-169, 2013 WL 3989232, at *16 (W.D. Wis. Aug. 2, 2013) (mild CPP limitations may

preclude semi-skilled or skilled work).

        Here, the ALJ found a mild CPP limitation and a mild limitation in Lawonda’s ability to

interact with others, yet did not ask the vocational expert about any of Lawonda’s mental

limitations. The vocational expert consequently determined that Lawonda could perform her past

skilled work as underwriter and insurance agent/administrative clerk (a composite job); the ALJ

then adopted that finding in her decision. (R. 29-30, 102-03). But because the vocational expert

was not asked about Lawonda’s CPP and social interaction limitations, it is not clear that Lawonda

could actually perform her past relevant work. For instance, the Dictionary of Occupational Titles

(DOT) instructs that an administrative clerk “[g]ives information to and interviews customers,

claimants, employees, and sales personnel,” which would require working with others.

DOT 219.362-010. In a similar vein, the job of insurance underwriter appears to require a good

deal of concentration, as an underwriter primarily “[r]eviews insurance applications to evaluate,

classify, and rate individuals and groups for insurance and accepts or rejects applications,

following establishment underwriting standards[.]” DOT 169.267-046. Because the ALJ failed to

include Lawonda’s record-supported mental limitations in the hypothetical to the vocational expert

and in her RFC assessment, the ALJ’s mental RFC is erroneous. 6 See Yurt, 758 F.3d at 857;


6
  The Commissioner points out that the reviewing physicians did not opine that Lawonda had any
concentration limitations, and that Lawonda does not attack the ALJ’s weighing of the contrary treating
physician opinion. Doc. [24] at 5. Although the Commissioner is mostly correct, the observation does not
advance her position. The latest state agency physician review took place in March 2018, four months
before Lawonda began psychiatric treatment and was diagnosed with adjustment disorder with mixed
anxiety and depressed mood, so their opinions were stale as to Lawonda’s mental health impairments.
(R. 129, 713). See Thomas v. Colvin, 826 F.3d 953 (7th Cir. 2016); Meuser v. Colvin, 838 F.3d 905, 912
(7th Cir. 2016). On top of that, the state agency physicians failed to assess Lawonda’s mental RFC
altogether. So, to the extent that the ALJ did discount Dr. Sigamony’s mental health opinions (the ALJ’s
weighing of his opinions is vague), that meant the ALJ rejected the only mental RFC opinion in the record
and made her step two determinations and mental RFC without the assistance of an expert opinion. In
short, the ALJ’s mental RFC opinion in this case lacked expert opinion support, and that lack of support
undermines, rather than advances, the Commissioner’s arguments.

                                                   9
    Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 10 of 12 PageID #:1092




Alesia v. Astrue, 789 F. Supp. 2d 921, 933-34 (N.D. Ill. 2011) (“Because the ALJ did not include

any mental functioning restrictions in his RFC finding, Claimant’s mental functioning limitations

could not be taken into account in the step-four finding. As a result, the ALJ never considered

whether Claimant's mental impairments affected her ability to perform her past relevant work,

which was skilled in nature.”)

        The Commissioner highlights Lawonda’s burden of proof and argues that any failure in the

ALJ’s mental health RFC analysis constitutes harmless error, as Lawonda has not identified

specific work-related functional limitations that should have been included. Doc. [24] at 8.

Although it is certainly true that Lawonda “bears the burden of producing medical evidence that

supports her claims of disability,” Eichstadt v. Astrue, 534 F.3d 663, 668 (7th Cir. 2008), Lawonda

fulfilled her obligation by providing months of weekly psychiatrist treatment records documenting

Lawonda’s issues with anxiety, depression, sleeping, and memory, as well as an opinion from a

treating physician that Lawonda’s symptoms and the side effects from her medication could

prevent Lawonda from being able to concentrate and sustain effort. (R. 646-52, 671, 711, 719,

731, 748, 779, 812, 835, 887). Lawonda further attacked the ALJ’s conclusion that she could

perform skilled work in light of her mental limitations and asserted that a social interaction

restriction should have been included in the mental RFC, as Lawonda’s “past work involved

supervising and interacting with others.” Doc. [22] at 16. So, the Court cannot say that the ALJ’s

mental RFC error was harmless as was the case in Saunders v. Saul, 777 F. App'x 821, 825 (7th

Cir. 2019) and Dudley v. Berryhill, 773 F. App'x 838, 842 (7th Cir. 2019). 7



7
  The Commissioner capitalizes on one answer Lawonda gave at her testimony about her physical ailments,
insisting that Lawonda “still does not allege that any mental conditions affected her ability to work[.]”
Doc. [24] at 8. As an initial matter, Lawonda testified about memory problems and stated that she
experienced drowsiness and dizziness from taking her medications. (R. 70, 79-80, 93-95). The
Commissioner’s argument further misses the point. Once the ALJ found CPP limitations, it was her duty

                                                   10
  Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 11 of 12 PageID #:1093




       In conclusion, the combination of the above errors warrants remand. While the Court is

mindful of the “lax” standard the Seventh Circuit applies to the ALJ’s analysis, see Doc. [24] at 6

(citing Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008)), the Seventh Circuit nevertheless

requires the ALJ to consider the impact of non-severe limitations, include record-supported

limitations in the hypothetical to the VE and the RFC, and construct an accurate and logical bridge

from the evidence to the ALJ’s conclusions. Villano, 556 F.3d at 563; Yurt, 758 F.3d at 857;

Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir. 2002). The ALJ’s mental RFC did not meet those

requirements in this case. On remand, the ALJ shall conduct a mental RFC, considering even

Lawonda’s non-severe impairments. The ALJ shall then pose a hypothetical to the vocational

expert and craft an RFC which includes all of Lawonda’s record supported limitations. If the ALJ

believes that Lawonda’s Paragraph B limitations do not merit a non-exertional limitation in the

RFC, the ALJ shall explain that conclusion in a way that a reviewing court may follow her

reasoning. See Muzzarelli v. Astrue, No. 10 C 7570, 2011 WL 5873793, at *23 (N.D. Ill. Nov. 18,

2011) (citing Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005)). Also, because the state

agency physicians failed to assess Lawonda’s mental RFC, as discussed above, the ALJ may want

to consider calling a medical expert to review Lawonda’s medical records and translate Lawonda’s

Paragraph B limitations into a mental RFC.

                                     III.    CONCLUSION

       For the foregoing reasons, the Commissioner’s Motion for Summary Judgment [23] is

denied. Pursuant to sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is reversed and this

case is remanded to the Social Security Administration for further proceedings consistent with this




to articulate a mental RFC and account for record-supported limitations in the RFC. See McCulley v.
Berryhill, No. 13 C 6031, 2019 WL 1292982, at *5 (N.D. Ill. Mar. 20, 2019).

                                                11
  Case: 1:20-cv-02573 Document #: 27 Filed: 08/05/21 Page 12 of 12 PageID #:1094




opinion. The Clerk is directed to enter judgment in favor of Plaintiff and against Defendant

Commissioner of Social Security.

SO ORDERED.

Dated: August 5, 2021                     __________________________
                                          Sunil R. Harjani
                                          United States Magistrate Judge




                                             12
